 PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.167Paul M.O'Neill International Detective Agency, Inc.andNewJersey Guards Union,Ind.'andIndependent Guards Union,'Party to the Contract.Cases Nos. 02-CA-73 (formerly 2-CA-5416) and 22-RC-157 (formerly 2-RC-8588). July 20, 1959DECISION AND ORDEROn September 10, 1958, Trial Examiner Henry S. Salim issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also recommended that the elec-tion conducted on April 5,1957, be set aside and a new election directedat such time as the Regional Director deems the circumstances permita free choice of a bargaining representative.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport, together with supporting briefs; NJGU filed a brief in sup-port of the Intermediate Report.3The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.4The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions :We find, like the Trial Examiner, that the Respondent renderedunlawful assistance to IGU, in violation of Section 8 (a) (2) and (1)of the Act.'We are aware, as our dissenting colleagues point out, that certainof the Trial Examiner's credibility resolutions are not free from doubt.However, it is well settled that a Trial Examiner's resolutions ofcredibility, insofar as they are based on demeanor, will not be over-1Hereinafter referred to as NJGU.2Hereinafter referred to as IGU.3The Respondent has requested oral argument.This request is hereby denied becausethe record, the exceptions, and the briefs adequately present the issues and the positionsof the parties.4The Respondent excepted to the Trial Examiner's refusal to compel the GeneralCounsel to produce certain written statements of witnesses who testified for the GeneralCounsel.By order of November 20, 1955, the Board sustained this exception and or-dered the General Counsel to make available to the Respondent such pretrial writtenstatements of witnesses as the Respondent designated.The Board order also providedthat the Respondent could move to reopen the record for the purpose of further examin-ing any witnesses whose pretrial statements had been made available.The Board hasbeen administratively advised that such statements have been made available to theRespondent and that the Respondent does not wish to reopen the record.5However, we do not adopt the Trial Examiner's finding that the Respondent unlaw-fully dominated IGU, as such finding is not warranted by the record.124 NLRB No. 7. 168DECISIONS OF NATIONAL -LABOR RELATIONS BOARDruled unless the clear preponderance of all the relevant evidence con-vinces us that such resolutions were incorrect."Moreover, there arecertain factors, not disputed by the Respondent, which in our opiniontend to corroborate the testimony upon which the Trial Examinerrelied, in finding that the Respondent gave unlawful assistance toIGTJ.We note the remarkable success of IGU's organizing campaign ascontrasted with that of NJGU.NJGU had begun its campaign toorganize the Respondent's previously unrepresented employees inJune 1956.At that time, only one organizer was active but, in lateOctober and early November, he was joined by three or four otherorganizers.NJGU's campaign continued for about 6 months, untilNovember 26, 1956, when it filed its petition for an election; at thattime, it had obtained authorization cards from only 64 guards.Onthe other hand, IGU was formed in the fall of 1956 and began tosolicit authorization cards on or about November 11.By November21, just 10 days later, it had obtained between 130 and 150 signatures;2 days later, it executed a collective-bargaining agreement with theRespondent.The record suggests no reason for this difference in thereception accorded the two unions by the employees other than thatsupplied by the General Counsel's witnesses and found by the TrialExaminer, namely, the active participation by management in thesolicitation of cards for IGU.The substance of the agreement between IGU and the Respondentalso merits our attention.7 In addition to the usual recognition clause,the agreement contained a union-security clause and provision fordues checkoff upon authorization, all matters of interest to IGTJ.However, the only changes in the working conditions were the insti-tution of paid vacations and the granting of four holidays on whicha time and a half rate would be paid.Working hours remained thesame.The wage structure similarly remained unchanged.Prior tothe agreement, wages ranged from $1 per hour, the minimum pre-scribed by law, to a maximum of $1.25. IGU sought to increase theminimum rate to $1.15, but sought no change in the maximum rate.The agreement as executed provided for a range of rates from $1 to:$1.25 per hour, but the Respondent thereafter upgraded certain ofthe plants so that the guards assigned there were earning a higher ratethan before.However, Fischer, IGU's president, testified that whenthe Respondent upgraded one of the plants subsequent to the execu-: tion of the agreement, IGU was not consulted. In summary, it doesnot appear that the IGU provided any substantial gains for the em-ployees whom it claimed to represent."This circumstance corrobo-eStandard Dry Wall Products,Inc.,91 NLRB 544, 555,enfd.188 F. 2d 362 (C.A. 3).7See, e.g.,DixieBedding Manufacturing Company,1'21NLRB 139.sThe Bureau of Labor Statistics reports that the average hourly earnings for guardsin the Newark,New Jersey,area in December 1955 was $1.86 per hour;in December 1957 PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.169ratesthe testimony of the witnesses credited by the Trial Examinerinsofar assuch testimony points to a collusivearrangementbetweenthe Respondentand IGU.Moreover,we donot attach as much weight as do our dissentingcolleaguesto various matters which they citeas a basisfor overrulingthe TrialExaminer'scredibility findings.The dissent asserts, forexample,that the Trial Examiner erred in characterizing as "hazy"Schramma's testimony as to whether Leahey, Respondent's director ofoperations,was at the Garden State terminal when the guards wereorganizingIGU. Unlike the dissent, we are unable to equate Schram-ma's statement that he "could deny" that Leahey was present with anunequivocal denial.Under the circumstances, the Trial Examinerwas clearly justified in relying, at least in part, on this equivocationwhen he resolved the issue of Schramma's credibility .9Nor can weagree with the dissent that the inaccuracies and inconsistencies inother testimony of Schramma and Fischer did not afford a valid rea-son for discrediting them.Finally, unlike our dissenting colleagues, we do not believe thatreversalof the Trial Examiner's credibility resolution in favor ofHowe is required by the discrepancy between the date on which Howetestified that he signed his IGU card and the date noted on the carditself.The record reveals that when counsel for IGU asked Howeto identify the card, Howe's response was "That looks like my signa-ture on there."This constituted the entire line of testimony relatingto the card.At no time was thedate,which appears in handwrittennumerals,or the remainder of the writing on the card, verified or evenadverted to by the parties.Under these circumstances, in view of the.fact that the Trial Examiner, on the basis of demeanor, creditedHowe's specific,oraltestimony that his meeting with Sweeney andSchramma occurred on or about November 24, we do not believe thatthe mere fact that the unverified date on the card conflicts with suchtestimony warrants overruling the TrialExaminer'sfindings.Wenote alsoin this regard that guard Doran, whose credibility is not ques-tioned in the dissent, corroborated Howe's testimony on this point."THE REMEDYThe Respondent has excepted to the Trial Examiner's recommen-dation that the objections to the election be sustained and the electionset aside.In support of this exception, the Respondent contends thatthe average rate was $2.03 per hour.See Occupational Wage'Survey, Bulletins Nos.1188-10 and1224-12(U.S. Department of Labor).The Respondent's plants were in thatarea.6We do not rely on Schramma's equivocal denial as affirmative evidence of Leahey'spresence when IGU was formed, but cite it only as supporting the Trial Examiner'srefusal to find Schramma to be a credible witness.]aHowever,for reasons noted in the dissent, we do not adopt the Trial Examiner'sfinding that Summerfield's captain gave him an IGU card to sign. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDno misconduct occurred within theWoolworthperiod 11 and, there-fore, that the objections should be overruled.12We find no merit inthis contention, as the agreement, which contained a union-securityclause, was unlawful at its inception by reason of the Respondent'sillegal assistance to IGU, and continued to be unlawful during theWoolworthperiod.13In any event, in order to effectuate the policiesof the Act, the election must be set aside, because the Board cannot,and will not, certify an assisted union.Accordingly, we shall setaside the election and shall direct that a new election be held at a futuredate to be determined by the Regional Director in accordance withour Order herein.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Paul M. O'NeillInternational Detective Agency, Inc., its officers, agents, successors,and assigns, shall :1.Cease and desist from:(a)Assisting or interfering in the formation or administration ofIndependent Guards Union, or any other labor organization of itsemployees.(b)Recognizing Independent Guards Union as the representativeof any of its employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until thesaid Union shall have demonstrated its exclusive majority representa-tive status among the Respondent's employees in New Jersey pursuantto a Board-conducted election.(c)Giving effect to the collective-bargaining agreement of Novem-ber 23, 1956, between the Respondent and Independent Guards Union,or to any extension, renewal, or modification thereof :provided,how-ever, that nothing in this Decision and Order shall require the Re-spondent to vary or abandon any wage, hour, seniority, or othersubstantive feature of its relations with its employees which theRespondent has established in the performance of this agreement, orto prejudice the assertion by employees of any rights they may havethereunder.n F. W. WoolworthCo., 109 NLRB 1446.12The Respondent has also excepted to the Trial Examiner's failure to make specificfindings concerningNJGU'sobjections to the election,apart from recommending that theelection be set aside.We find no merit in this exception.The misconduct alleged in theobjections is essentially the same as that alleged in the complaint,and separate findingsfor each would have been merely repetitive. It is clear that the Trial Examiner, infinding that the illegal assistance occurred,also found that the objections should besustained.13 SeeBryan Manufacturing Company,119 NLRB 502,enfd.sub nom. Local LodgeNo. 1424,InternationalAssociationofMachinists,AFL-CIO v. N.L.R.B.,264 F. 2d 575(C.A., D.C.). PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.171(d)Entering into, or givingeffectto, any contract conditioningemployment upon membership in Independent Guards Union, exceptas authorized by Section 8 (a) (3) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from IndependentGuards Union, as exclusive bargaining representative of its employeesfor the purpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until the said labor organizationshall have demonstrated its exclusive majority representative statusamongthe Respondent's employees in New Jersey pursuant to aBoard-conducted election.(b)Refund forthwith to all employees, and former employees, atthe various plants in New Jersey for which the Respondent furnishesplant protection and from whose wages it has withheld or deductedfunds for transmittal to Independent Guards Union, the amount ofall such deductions.(c)Post at its offices in New York, New York, and Newark, NewJersey, and at all guard houses of plants andpremisesat whichRespondent furnishes guard services, the owners of such plants andpremises being willing, copies of the notice attached hereto marked"Appendix." 14 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-second Region, shall, after being duly signedby its authorized representative, be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily placed.Reasonablesteps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-second Regionin writing, within 10 days from the date of this Order, what steps ithas taken to comply therewith.IT IS FURTHER ORDEREDthat the election of April 5, 1957, be, and ithereby is, set aside, and these proceedings be, and they hereby are,remanded to the Regional Director for the Twenty-second Regionfor the purpose of conducting a new election at such time as he deemsthe circumstances permit the free choice of a bargaining representative.14 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERS BEANandFANNING, concurringin part anddissentingin part:We concur with the majority of our colleagues insofar as they haveadopted that portion of the Intermediate Report which finds thatthe Respondent violated Section 8(a) (3) and (1) by executing a.collective-bargaining agreement containing a union-security clause at,a time when IGU was not in compliance with Section 9 (f) , (g), and(h) of the Act.15However, we do not agree with the majority'sfinding that the execution of this agreement also constituted a viola-tion of Section 8 (a) (2) because, as will hereinafter be indicated, wewould not find that Respondent illegally assisted IGU.Our colleagues in the majority appear to have recognized that cer-tain discrepancies exist between the record and the Trial Examiner'sfindings.They are, however, satisfied that the allegations of illegalassistance in the complaint have been sustained by the record.Withthis,we cannot agree.A careful analysis of the relevant evidenceleads us to the conclusion that the record does not support the TrialExaminer's findings of fact.It is, of course, well settled that, in every case, the General Counselmust show, by a preponderance of the evidence, that a violation ofthe Act has occurred.16 It is, equally well settled that the credibilityfindings of a Trial Examiner are entitled to great weight insofar asthey are based on demeanor, and such resolutions of credibility willnot be overruled unless the clear preponderance of all the relevantevidence convinces us that the Trial Examiner's resolutions were in-correct.17However, the Board need not defer to the Trial Examinerwhere conclusions are to be reached, where inferences are to be drawn,or where credibility findings are based on factors other than demeanor,because, in these instances, the Trial Examiner's observation of thewitnesses gives him no advantage over the Board in logically evaluat-ing the evidence.18An independent evaluation of the record has beenmade.We are convinced that this evaluation shows that the TrialExaminer erred in crediting and discrediting certain witnesses, andperforce conclude that the General Counsel has not sustained hisburden of proof.The Trial Examiner was importantly influenced in reaching hisconclusion that unfair labor. practices had been committed by hisdiscrediting of Respondent's witnesses.He found that these witnesses"frequently contradicted themselves and one another.Then, too, thetestimony of Leahey, Sweeney, Schramma, and Fischer is not only15Philadelphia WoodworkCompany,121 NLRB 1642.leGlen Raven'SilkMills, Inc.,101 NLRB239, 240,enfd. 203 F.2d 946(C.A. 4).1'Local 169,Industrial Division International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,AFL (RheentManufacturingCompany),111NLRB 460;Standard Dry Wall Products,Inc., supra.isValley Steel ProductsCo., 111 NLRB1338;Lewisville Flooring Company,108 NLRB1442, 1444-1445. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.173vague, evasive, and inconsistent, but in certain respects, improbableas well as incredible.Their contradictory and unconvincing testi-mony detailed above and below, creates a suspicion that they wereconcealing an unlawful motive, which in this case was an attempt toforestall and abort the organizational activities of the New JerseyGuards Union by lending their efforts to Respondent's establishmentof the Independent Guard Union. . . ." The Trial Examiner's con-clusion as to the incredibility of the Respondent's witnesses, as isapparent from the above quotation, was not based on demeanor, buton instances of alleged inconsistency and improbability in testimonywhich he listed.The Board is therefore in a position to test thevalidity of the Trial Examiner's conclusions by examining the testi-mony upon which he relied.The Trial Examiner found that Donald Leahey, Respondent's di-rector of operations, was not a believable witness, relying on thefollowing :(a)Leahey "incredibly testified," according to the Trial Examiner,that, although in charge of personnel, none of the captains at thevarious plants discussed with him whether any of the guards undertheir command performed their duties properly. In fact, counsel forNJGU asked Leahey on cross-examination whether captainsoftendiscussedwith him "whether a man was good or bad, or performinghis duty in the right way." Leahey answered in the affirmative, andlater also testified that the captains report whether the guards are"making the rounds properly, or . . . are sloppy in appearance, orsomething like that."(b)The Trial Examiner found that Leahey had inconsistentlytestified at one time that he had first learned of NJGU's organizingactivity in September or October 1956, and at another time that thishad occurred in November 1956. The Trial Examiner also found thatLeahey had first identified the Anheuser-Busch plant as the placewhere he had learned of such activity, but later stated it was at theGarden State Truck Terminal. In fact, the evidence shows not in-^consistency by Leahey but misunderstanding of the testimony by the'TrialExaminer.Leahey testified that he had learned of theIGU(not NJGU) activity in September or October 1956, and that inNovember 1956 when on a regular visit to the Garden State TruckTerminal, Fischer, president of the IGU, told him thatNJGUwasorganizing the Anheuser-Busch plant.(c)The Trial Examiner found inconsistency between Leahey'stestimony at the present hearing that O'Neill, president of Respond-ent, had expressed himself as willing to discuss recognition of IGUwith Fischer when the IGU signed up a majority of employees, andhis testimony at the earlier representation hearing that O'Neill hadtold him he wasn't going to bother with any union because they were 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDall "a bunch of hoodlums, extortionists, and racketeers." In fact,the alleged inconsistency exists solely because the Trial Examinerquoted only a part of Leahey's testimony at the earlier hearing.19The Trial Examiner refused to credit the testimony of Sales Man-ager Bernard Sweeney because Sweeney "was vague in his testimonyregarding what transpired during the contract negotiations with re-spect to wages." In fact, Sweeney's testimony shows no such vague-ness.He- testified on these subjects at length, on examination by theTrial Examiner, on cross-examination by NJGU, and on redirect ex-amination by IGU.His testimony shows that he was fully aware ofall phases of the contract negotiations including wages.The TrialExaminer also was critical of Sweeney for allegedly being unable torecall the names of any guards who had grievances, although he repre-sented the Respondent in grievance matters. In fact Sweeney namedat least three individuals who were involved in grievance matters-Glen, Meyers, and Chapter.He also testified that he had processedmany grievances.The Trial Examiner discredited guard captain Boerenson becausethe latter "incredibly testified" that he did not known how and underwhat circumstances the guards under his command, with one excep-tion, came to sign IGU authorization cards, and that he had neverseen IGU officers Fischer, iSchramm, and Hughes speak to any guards,although they came to the guardhouse on many occasions to leave andpick up IGU cards. The Trial Examiner concluded : "It would seemfor union organizers not to speak to the employees they were attempt-ing to organize is particularly significant in evaluating the conditionsunder which the guards joined and the circumstances under whichIGU was established." In fact, there is nothing incredible aboutBoerenson's testimony.Boerenson worked the 8 a.m. to 4 p.m. shiftwith only one guard assisting him; the other guards worked theswing and midnight shifts.Also, Boerenson was stationed inside, andthe other guard on duty with him was stationed outside, the guard-house.Further, Boerenson testified that he saw IGU officer Hughestalking to "the man that was with me on the particular shift," but thatHughes "may have been around nights on other shifts that I don'tabout."He also testified that IGU officers spoke to the men the firsttime they came to his plant "introducing themselves, letting the menknow what their plans were, and what they were going to submit toMr. O'Neill." IGU officer Fischer stated that he had visited Boeren-son's plant at night, when the captain was not on duty, and talked tosix employees about signing up with the IGU.When all the evidence19 At the earlier hearing Leahey testified that O'Neill had also said : "You can tell Mr.Fischer for me that I do not want to see him at any time. If he goes out and has amajority of the men in the field that want to go ahead with him and his union, then I willtalk to him and not before.He certainly would be wasting my time and his time incoming over to see me." PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.175is considered, there is nothing inconsistent or incredible about Boeren-.son's testimony, and, therefore, the conclusion which the Trial Exam-iner drew from his erroneous evaluation of Boerenson's testimony iswithout foundation.The Trial Examiner discredited Fischer and Schramma, presidentand vice president respectively, of IGU, on the following grounds :(a)They could not agree on how many guards had signed authori-zation cards and Fischer was vague and uncertain as to what guardsat which plants received wage increases and in what amounts.(b)Fischer was evasive as to whether Respondent had given hima list of the plants for which it furnishes guard services.(c)Schramma displayed an "appalling ignorance" of what oc-curred during the time IGU was organized "He was unable to recallor was hazy as to when the Union was established, the date he waselected vice president, the circumstances surrounding his election, howmany members were present, and whether Leahey was present whenthe I.G.U. was organized."The facts show that., as to dates and numbers, Schramma andFischer were uncertain and used approximate figures. Schrammawas also uncertain about some aspects of the ICU's organization.But there is nothing unusual in a witness being unable to recall exactdetails, particularly numbers and dates, of events which had occurredmore than a year previously.Contrary to the finding of the TrialExaminer, Fischer was not evasive as to whether he had received alist of plants from the Respondent.He stated clearly and categor-ically that he had received such information from guards and not fromthe Respondent.Also contrary to the Trial Examiner, Schrammawas not hazy in recalling whether Leahey was present at the IGU'sorganization meeting.Schramma denied that Leahey was present .2120 The Trial Examiner reports that Schramma testified as follows in reaching his con-elusion that Schramma was hazy as to whether Leahey was present at the organiza-tional meeting:Q.Was Mr. Leahey there at the plant...on the day in which you were organiz-ing [IGU] ?A. I don't think he was.Q.Will you deny that he was?A. I could.In response to questioning by NJGU's attorney, Schramma's full testimony on this pointis as follows :Q. On the day on which you organized this IGU at the Garden State Truck Termi-nal,was Mr.Sweeney at the Garden State Truck Terminal at the time you wereorganizing?I don't mean in the room ; at the plant.A.No.Nowhere in the plant.Q.Was he there during that day?A. No, he wasn't.Q.Was he there the day before?A. Let's see.I don't think he was. I don't think I saw him for a long time untilI runned[sic] Into him up at Continental Can, or Continental Paper.Q.Was Mr. Leahey there at the plant-not in your room-on the day on whichyou were organizing?A. I don't thinkhe was.(Footnote continued on following page.) 176DECISIONSOF NATIONALLABOR RELATIONS BOARDNot only has the Trial Examiner assigned invalid reasons for dis-crediting witnesses for the Respondent, but he has also made impor-tant findings essential to his ultimate conclusion without substantial,or even any, evidential support.The Trial Examiner found that the proposal and impetus for theformation of IGU was "conceived, instigated, encouraged and directlyparticipated in by the Respondent."There is not a scintilla of evi-dence to support this finding.The Trial Examiner found that Leaheyand Sweeney instructed the guard captains at the various plants tohave the guards sign the IGU cards and return them to the captainsand arranged to have the sib ied cards collected from the captains.The Respondent rendered guard service to 33 plants.There is evi-dence which is controverted, of assistance at only three of these plants.There is no evidence of assistance at any of the other 30 plants.Theonly possible basis for the Trial Examiner's generalized statement isthe hearsay statement, objected to by Respondent, of NJGU organizerJohn Morris, that he had been told by certain guards that Sweeneyhad solicited signatures for IGU cards.The guards who allegedlygave Morris this information were not called as witnesses. It is wellsettled that an affirmative finding of fact may not be based upon un-corroborated hearsay. 1The Trial Examiner found that NJGU organizers were excludedfrom gatehouses whereas IGU organizers were permitted to enter thehouses.But McElaney, the General Counsel's principal witness, testi-fied that Leahey had instructed him to keep unauthorized persons,i.e.,everyone except guards on duty, from entering the premises.Further the evidence shows that both NJGU and IGU representa-tives were at the gatehouses soliciting support from among the guards.To prove illegal assistance, the General Counsel relied on the testi-mony of five witnesses. In making findings based on the testimonyof these witnesses, the Trial Examiner went beyond the evidence andignored important internal questions of credibility.Witness Sum-merfield testified that while he was on guard duty his captain gavehim a union card to sign. Although Summerfield stated that he didnot look at the card and could not say whether it was an NJGU orIGU card, the Trial Examiner found that it was an IGU card. Thereis no evidence to support this finding.Witness Howe testified that "around November 24" Sweeney andSchramma asked him to sign an IGU card, which he did, and toldhim simultaneously that IGU had already submitted a contract toQ.Will you deny that he was?A. I could.It is obvious that from this recital that, by his answer "I could," Schramma was deny-ing that Leahey was present at the terminal on organization day just as he had made asimilar denial with respect to Sweeney.21 Ohio Associated TelephoneCompany,91 NLRI; 932, 934-935. PAUL M. O'NEILL INT'L DETECTIVEAGENCY, INC.177Respondent.Both Sweeney and Schramma denied Howe's testimony.On cross-examination of Howe, it was shown that Howe's signed IGUcard wasdated November 19, 1956,which was before the IGU askedthe Respondent for recognition and submitted a proposed contract.In other words, Howe's alleged conversation with Schramma andSweeney could not have occurred when Howe said it did, thus castingserious doubtas towhether it occurred at all.The General Counselmade no attemptto reconcilethe discrepancies in Howe's testimonyand the Trial Examiner, in crediting Howe and discreditingSchramma andSweeney, simply ignored the contradiction.WitnessDorantestified that guard -captain Boerenson had importuned him tosign anIGU card, but he refused to do so. Boerenson denied Doran'stestimony.The credibility of Boerenson is discussed above.WitnessJohn Morris, anorganizerfor the NJGU, testified as to details of theNJGU's organizingcampaign.The most important witness for theGeneral Counsel was Brendan McElaney, who was formerly a guardcaptain for the Respondent at the Givaudan Corporation plant.McElaney's nameis not even mentioned in the Intermediate Report, al-though some of the most important findings of fact are based com-pletely on his testimony, almost all of which is contradicted by Re-spondent's witnesses.His credibility is therefore directly in issue.At the time of testifying, McElaney was working for one of the Re-spondent's competitors, which has a contract with NJGU; he hadlied on his job application with the Respondent when he stated thathe had never been convicted of a crime, although he had once beenconvicted of petty larceny; he testified that he had hired and dis-charged guards working under his command, but further testimonyshowed this to be untrue; at one point in his testimony, he charac-terizedhimself as". . . number one man. . . at Givaudan . . .", butat anotheras "moreor less a receptionist than anything else." Infinding that guard captains were supervisors, the Trial Examiner,inferentially, partially discredited McElaney, for he did not find thatcaptainspossessedthe authority to hire and discharge.Finally, the Trial Examiner concluded that the guard captainswere supervisorsand the Respondent was responsible for their al-leged assistanceto the IGU. In reaching this conclusion he hasignored the unit finding in the contemporaneous representation pro-ceeding where the Board, upon agreement of the parties, includedguard captains in the unit of guards, thus in effect finding that theywere not supervisors.Thisde novoreview of the record leads us inexorably to the con-clusion that the Trial Examiner's incorrect credibility resolutionsresulted in erroneousfindings based thereon.The majority statesthat "certain of the Trial Examiner's credibility resolutions are not525543-60-vo1. 124-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree from doubt," but they are nonetheless convinced that the recordas a whole supports the Trial Examiner's findings. It seems to usthat the discrepancies in the Intermediate Report go to the heart ofthe case and amount to a failure of proof.Accordingly, we woulddismiss the complaint insofar as it alleges illegal assistance, and wouldfind only that the Respondent violated Section 8(a) (3) and (1) byentering into a collective-bargaining agreement containing a union-security clause at a time when IGU had not yet achieved compliancewith Section 9(f), (g), and (h) of the Act.We would also overruleNJGU's objections to the election and would certify IGU as theexclusive bargaining representative of the employees in the appro-priate unit.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor. RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT assist, or interfere in the formation or adminis-tration of, Independent Guards Union, or any other labor organ-ization of our employees' choosing.WE WILL NOT recognize Independent Guards Union as therepresentative of any of our employees for the purpose of dealingwith us concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unlessand until the said Union shall have demonstrated its exclusivemajority representative status among our employees in NewJersey pursuant to a Board-conducted election.WE WILL NOT give effect to our collective-bargaining agreementdated November 23, 1956, with the Independent Guards Union,or to any extension, renewal, or modification thereof :provided,however, that nothing in this Decision and Order requires us tovary or abandon those wage, hour, seniority, or other substantivefeatures of our relations with our employees, established in per-formance of any such agreement, or to prejudice the assertion byemployees of any rights they may have thereunder.WE WILL NOT enter into, or give effect to, any contract condi-tioning employment upon membership in Independent GuardsUnion, except as authorized by Section 8(a) (3) of the NationalLabor Relations Act, as amended.WE WILL NOT give effect to any checkoff cards heretoforeexecuted by our employees, authorizing the deduction of periodicdues from their wages for remittance to Independent GuardsUnion. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.179WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the Act.WE WILL refund to all our employees and former employees atthe various plants in New Jersey for which we provide guardservices the amount of all funds withheld or deducted from wagesfor transmittal to Independent Guards Union.All our employees are free to become, to remain, or to refrain frombecoming or remaining members of the above-named labor organiza-tion or any other labor organization.PAUL M. O'NEILLINTERNATIONALDETECTIVE AGENCY, INC.,Employer.Dated----------------By-------------------------------------(PAUL M. O'NEILL)Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEA union undertook to organize the employees of the Respondent for the purposeof having that union become their representative for collective bargaining.Shortlythereafter,another union began to solicit Respondent'semployees for the samepurpose.Thesecontemporaneous campaignsby boththese unions culminated in arepresentation hearing before the Board and a subsequent election.The unionwhichwas defeated,filed objections to the election and charges of unfair laborpractices uponwhichthe General Counsel issued a complaint alleging,inter alia,that to discourage the unionization of their employeesby anoutside union, theRespondent in violation of Section 8(a),(2) 1 encouraged support of the union itfavored.The losing union'sobjections to the election and the unfairlabor prac-tices alleged in the complaint were consolidated for hearing in order to resolvethese issues.Upon the entire record in this case, upon consideration of the arguments andmotions of counsel,including the briefsfiled by theparties and citations of cases.alleged to be dispositiveof theissues in this proceeding,and from observation ofthe demeanorof thewitnesseswhile testifying,the TrialExaminer makes the.following:FINDINGS OF FACTBeginning in June 1956 the New Jersey Guards Union,hereinafter referred to asNJGU,which is a labor organization within the meaning of Section Z(5) of theAct, began to organize the employees of the Paul M.O'Neill International DetectiveAgency, Inc., the Respondent in this proceeding.By the time theNJGUfiled itspetition for certification with the Board on November27, 1956, ithad obtainedsigned union membership application cards from 64 of the approximately 157 guardsemployed by the Respondent,authorizing the union to act as bargaining agent forthe signers.Sometime between the end of October and the beginning of November 1956, theIndependent Guards Union,hereinafter referred to as IGU, also began an organiza-1 Section 8(a) (2) prohibits an employer from interfering with the formation or admin-istration of a union or to contribute support, financial or otherwise, to it. 180DECISIONSOF NATIONAL LABORRELATIONS BOARDtional drive to recruit members from among the guard employees of the Respondentat the 33 plants in New Jersey at which the O'Neill Detective Agency furnishes plantprotection.2When the IGU had signed up approximately 141 of Respondent'sguards,3 the IGU's officers met on November 21, 1956, with Paul M.O'Neill andBernard T. Sweeney,president and sales manager,respectively,of the Respondent,at which time the IGU submitted to them the employee's signed authorization cardsand a copy of a proposed collective-bargaining agreement.On November 23, 1956,a collective-bargaining agreement was executed by the IGU andRespondent.Three days later, on November 26, the rival union, NJGU,made a demand forrecognition to which Respondent did not reply whereupon that union filed a petitionwith the Board on November27, 1956,requesting certification as representative ofthe Respondent's guards.On December 27, 1956, a hearing was held on the NJGUpetition at which time the IGU appeared as intervenor in the proceeding.There-after,on March 12,1957, the Board directed that an election be held among alluniformed guards, including captains in uniform employed by the Respondent inNew Jersey to determine whether they desired to be represented by the NJGU orIGU or neither of them.4Pursuant thereto, an election was held on April 5, 1957,and a tally of the ballots showed the following results:Votes cast for New Jersey Guards Union____________________________17Votes cast for Independent Guards Union___________________________ 127Votes cast against participating labor organizations___________________7On April 12,NJGU filed objections to the election and on May 14, it also filedcharges against the Respondent,which included substantially the same allegationsaswere made in the objections to the election.Upon these charges, a complaintissuedon December 31, 1957,alleging that the Respondent violated Sections8(a)(1), 8(Act, 61Stat. 136,as amended,herein called the Act.5On January 21, 1958, the Regional Director issued his report on objections, inwhich he recommended that the Board direct a hearing upon the objections to theelection.Thereupon the Board,on February 21, 1958, issued an order directingthat the NJGU's objections to the results of the election be consolidated with theunfair labor practice complaint and ordered a hearing to be held thereon to resolvethe issues raised by boththe NJGU's objections to the election and the allegations inthe complaint.6With respect to the unfair labor practices,the complaint alleges in substance asfollows:On November 23, Respondent and Independent Guards' Union entered intoa collective bargaining agreement,recognizing Independent Guards' Union asthe exclusive representative for its employees.Said-Independent Guards' Union was not duly selected by a majority ofemployees and does not represent an uncoerced majority of Respondent'semployees.Said agreement contains a union security provision requiring as a conditionof employment that all employees eligible shall become members of the Unionwithin thirty days after the execution of this agreement,or within thirty daysafter his hire, as the case may be.All employees who become members of theUnion shall remain members of the Union during the term of this agreement,,These New Jersey plants are located in an area bounded by Hackensack on the northto Trenton on the south and from Dover on the west to Hoboken-JerseyCityon the east.a It appears that many of the same Respondent's guards who first signed NJGU ap-plications, subsequently signed Independent Guards Union cards also.*The unit which the Respondent recognized in its collective-bargaining agreement exe-cuted on November 23, 1956 (General Counsel's Exhibit No. 3) with the IGU comprises,allplant guards "excluding clerical employees, port watchmen, captains and all super-visors with the authority to hire, discharge, discipline or effectively recommend changesin the status of employees as to wages, hours and working conditions."SThe General Counsel by an order dated December 6, 1957, transferred Case No.2-'CA-5416 from the Second Region to the Twenty-second Region and assigned it CaseNo. 22-CA-73.u The Board referred Case No. 2-RC-8588 to the Regional Director for the Twenty-second Region for the purpose of arranging a hearing. The General Counsel by an orderdated March 10, 1958, transferred Case No. 2-RC-8588 from the Second Region to theTwenty-second Region and assigned it Case No. 22-RC-157. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.181and providing further that the Respondent check off and deduct monthly fromthe pay of the employees union dues, and turn over monies so deducted, tothe Independent Guards' Union.The agreement was entered into, maintained, enforced and given effect to attimeswhen Independent Guards' Union had not received from the Boardnotices of compliance with Section 9, subsections (f), (g) and (h) of the Actand was not in compliance with Section 9, subsections (f), (g) and (h) of theAct.The said agreement does not comply with the requirements of Section&(a)^(3) of the Act.Respondent, by its officers and supervisors, including Donald J. Leahey, StateSupervisor, Bernard T. Sweeney, Personnel Manager, Charles A. Boerenson,Captain of Guards, Brendan McElaney, Captain of Guards, has rendered un-lawful assistance and support to Independent Guards' Union by the followingconduct:(a)Distributing among its employees applications for membership in saidUnion;(b) Soliciting and instructing its employees to sign membership applicationsfor said Union;(c) Instructing its officers and supervisors to distribute among its employeesmembership cards in said Union and to solicit its employees to sign membershipcards in said Union;(d) Permitting representatives of said Union to enter upon its plant andfacilities to solicit for members and to campaign among its employees, althoughdenying such access to other labor organizations;(e)Collecting from its employees membership application cards for saidUnion;(f) Informing its employees that it would recognize no other labor organiza-tion other than said Union as their collective bargaining representative;(g) Instructing its employees to authorize dues for said Union to be deductedfrom their pay;(h) Executing, maintaining in effect, and enforcing the terms of a unionsecurity clause contained in the collective bargaining agreement referred toabove;(i)Deducting and checking off union dues for said Independent Guards'Union from the pay of Respondent's employees;(j)Establishing a company-wide seniority list on the basis of "seniority withinthe union" and enforcing said list with regard to layoffs, recalls and other termsand conditions of employment of Respondent's employees.nRespondent filed an answer acknowledging that the New Jersey Guards Unionlabor organization within the meaning of the Act and admitting the jurisdictionalallegations of the complaint with respect to commerce but denying the commissionof any unfair labor practices.Pursuant to notice, a consolidated hearing was held at Newark, New Jersey, fromApril 7 to April 10, 1958, inclusive, before Henry S. Salim, the duly designatedTrial Examiner.All parties were represented by counsel, and were afforded fullopportunity to participate in the hearing and to introduce relevant evidence bearingon the issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.All parties filed briefs.THE BUSINESS OF THE RESPONDENTThe Respondent during the year 1957 performed services at various places ofbusiness in New Jersey, valued in excess of $200,000 which services were furnishedto these said various enterprises, each of which annually produces, handles, andships good valued in excess of $50,000 to points outside the State of New Jersey.By reason of the foregoing facts, it is conceded and found that the RespondentO'Neill Detective Agency, Inc., was engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate the policies of the Actto assert jurisdiction in this case.7The Issues(1)Whether the Respondent initiated, assisted, and supported the IGU in itsformation and administration in order to prevent NJGU from being certified as thebargaining agent for its guard employees.7 Paul M. O'Neill International DetectiveAgency, Inc.,115 NLRB 760. 182DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)Whether the Respondent's captains of the guard are supervisors within themeaning of Section 2(11) of the Act so as to make Respondent liable for theiralleged illegal conduct.(3)Whether a collective-bargaining agreement containing a union-security pro-vision entered into before the signatory union's officers achieved compliance withthe filing requirements of the Act 8 is a violation of Section 8(a) (3) where the unionfirst achieved compliance after the execution of the agreement but the union-securityprovisions were not put into operation until after compliance.(4)WhetherNJGU,the Charging Party, waived its right to file unfair laborpractice charges by participating in the Board-conducted election with full knowledgeof the facts alleged in the complaint.THE ALLEGED UNFAIR LABOR PRACTICESSequence of EventsSubsequent to the time that NJGU began to solicit Respondent O'Neill's guardsto join its union, a meeting was held by some of Respondent's employees in theguards' room of the Garden State Trucking Terminal (one of the facilities forwhich Respondent furnishes guard services) in order to form a union.The forma-tion and establishment of IGU and the election of its officers was the result of thatmeeting.Sometime in the early part of November 1956, about 3 or 4 months after theNew Jersey Guards Union (NJGU) had begun its organizational drive to recruitmembers from among the plant guards of the Respondent O'Neill Detective Agency,Donald J. Leahey, director of operations and Bernard P. Sweeney, sales managerof Respondent,9 with the assistance of Frank M. Fischer and Clem Schramma, guardemployees of Respondent, and who are also president and vice president of theIndependent Guards Union (IGU), began to distribute IGU membership applicationcards to some of the guard captains at the various plants in New Jersey for whichRespondent furnishes guard services.10Leahey and Sweeney instructed the said cap-tains at these various plants to have their guards sign the IGU cards and to return thesigned cards to the captains.llLeahey and Sweeney then arranged to have the signedIGU cards collected from the said guard captains at the various plants.12At thoseplantswhich did not have captains but chief guards, the same instructions weregiven.13There were gatehouses at each plant for which. Respondent furnished guardservices, through which all visitors to the plants were processed before gainingadmittance to the plant premises.NJGU organizers were excluded from thesegatehouses, whereas the officers of the IGU were admitted to these gatehouses atthe various plants in order to contact Respondent's guards with respect to joiningthe IGU.After these IGU application cards had been distributed and signed by the guards,Leahey, Sweeney, Fischer, and Schramma collected them from the various plants.Particularly illuminating of the circumstances under which Respondent's guardssigned the IGU application cards is the following testimony of Edward R. Howe,who was still in the employ of the Respondent at the time he testified.As such,he depended on his job as a guard for his livelihood and he understood that aftertestifying he would continue in the employment of the Respondent.This practicalconsideration has led the Trial Examiner to place considerable credence upon histestimony, with respect to resolving the salient issues in this proceeding.8 Sections 9(f), (g), and (h) specify that a union must file certain documents and state-ments for each of its officers before the Board may process any case brought by theunion.The filing requirements must be complied with before the Board may issue anunfair labor practice complaint pursuant to a charge filed by such a union ; or act on anypetition by a labor organization for a Board election or before the Board may certify theorganization as a collective-bargaining representative of employees.91t was stipulated that Leahey and Sweeney were supervisors within the meaning ofSection 2(11) of the Act.10Membership in the IGU was limited to Respondent's guard employees.11Leahey's and Sweeney's denials are discredited for the reasons hereinafter indicated.12 Cf.Coast Aluminum Company,120 NLRB 1326.13 Those plants having seven or more guards have a captain ; those with less thanseven but more than five have a chief guard. The captains' wage scale was $1.25 to $1.50per, hour ; guards $1.10 to $1.25.Chief guards received -5 cents an hour more than rank-and-file guards. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.183Howe testified that he signed an NJGU application card "about the middle ofNovember" 1956, and that "around November 24" Sweeney sought him out at thegatehouse of the Continental Paper Company where he is a member of Respondent'sguard force.At that time, Howe testified, Schramma, vice president of the IGU,was introduced to him (Howe) by Sweeney who said:This gentleman represents the International Guards Union, and his unionwent before Mr. O'Neill and submitted a contract which calls for four holidaysat double time, five days vacation the first year, ten days vacation the thirdyear, and fifteen days vacation the fifth year. [Sweeney] said, Mr. O'Neillfigures the contract was suitable for the men, and he agreed with them that hewouldn't recognize any other union.Howe's testimony continued that Sweeney handed him an IGU authorizationcard and an additional six or seven IGU cards.Q. Did Mr. Sweeney give you any instructions with respect to these cards?A. He told me to have the guards sign them . . . one particular guard .I told him that Mr. Sweeneywas inwith some cards,unioncards for him tosign. .Q.Did you tell him that Mr. Sweeney told you to tell him to sign a card?A. I did.Q.Did you have any further conversation with any other employees, guardemployees, of Continental Paper Company?A.Well, I just passed the word on to the rest of them, that the cards werethere. .Q. At the time you had the conversation with Mr. Sweeney and he gave youa card for the Independent Guards Union, did he give you any instructionswith respect to the card that he gave you?A. I asked him,I said,"Do you wantme to signthis card?"He said, "Wellyou might as wellsignitwhile I am here," soI signeditwhile he wasthere,.[and] I handed it back to Mr. Sweeney.14Q. During thisconversationdidMr. Schramm have anything to say at allwith respect to these cards?A. No, sir.He just sat there.15Howe's testimonycontinues as follows:[Sweeney] said, "This union [IGU]has comebeforeMr. O'Neilland sub-mitted a contract, and O'Neill readit andfigured it was suitable for the men,and he recognizes thatunion,and he isnot goingto recognize any other union.16Howe also testified that he signed both a NJGU card and an IGU card.Whenhe was asked why he signed two cards with two differentunions,he answered:Well,Mr. Sweeney said he wouldnot recognizeany otherunion.He sortof scared me for the simplereason Ifigured if I didn't sign it, I would have nojob.John J. Doran, who wasone ofRespondent's guards assigned to the ContinentalPaper Company plant, testified that when Sweeney came to the plant at the timerelated immediately above, that Howe gave him an. IGU authorization card andsaid:"O'Neill is starting a union, and he explained that Mr. Sweeney had beenthere, had explained the aims of the union, and had left a bunch of cards for eachman to sign.So, he said, `there's one for you.' "Doran testified that the followingmorning he spoke with his captain of the guard,Boerenson,who told him, "therehad been left a card here for me to sign, that all the men were signing with theIndependent Guards Union, and there was a card for me."Doran testified that herefused tosigna card and thatBoerensonimportuned him to do so on five different14IGU's Exhibit No. 1 whichis anauthorization card of that Union, shows Howe signedit on November 19, 1956.15Howe testified that Schramma, vice president of IGU, told him nothing about thepurposes and aims of the IGU, "Mr. Sweeney done all the talking."1e SeeMcCulloch Motors Corporation,120 NLRB 577, where the Board in finding aviolation of Section 8 (a) (2) stated: "The proposed plan stressed the fact that 'manage-ment has approved the formation of the Committee and will accord it full consideration.' "See alsoCoast Aluminum Company, supra,where the president of the Respondent Com-pany in an 8(a) (2) proceeding told the employees that the union he favored was theonly union he would recognize. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasions between November 1956 and March 1957.On the last occasion inMarch, Doran testified that Boerenson said: "[Don't] let fifty cents 17 stand inthe way, that if I signed it O'Neill would know I was on his side and not on the sideof the New Jersey Guards Union."Doran persisted in refusing to sign.Shortly after that on March 20, 1957, Doran received a telephone call at nightfrom a person who identified himself as Leahey.He was informed that he wasbeing transferred that same evening from the Continental Paper Company plant,Ridgefield Park, New Jersey, to the Givaudan plant in Clifton, New Jersey.Doranadvised his caller that he could not accept the transfer because he did not knowwhether the person he was speaking to was Leahey, and that he would report thatevening to his regularly assigned job.When he did so report, Sweeney came to theContinental Paper Company guardhouse and fired Doran for not following outorders.18Another guard by the name of Foggen, who worked under CaptainBoerenson at the Continental Paper plant and who did not sign an IGU card is nolonger employed by Respondent.William J. Summerfield, one of Respondent's guards at the Anheuser-Buschplant, testified that his captain, one, Allegar, handed him an IGU card in November1956 and said "sign this." Summerfield also testified that he inquired of the captainwhat the dues were and Allegar replied: "Fifty cents a month, but you don't haveto worry.O'Neill will pay for it." 19Additional evidence 20 with respect to the allegations in the complaint that theRespondent unlawfully assisted and supported the IGU within the meaning ofSection 8(a)(2) of the Act, shows that in the fall of 1956, shortly after the Re-spondent became aware of the advent of NJGU, a meeting was held in the guards'room of the Garden State Trucking Terminal (one of the facilities for whichRespondent furnishes guard services) in order to form IGU.Schramma, vicepresident of the IGU, testified that there were about 15 O'Neill guards present,whereas Fischer, the president, states there were about 9.21 Schramma, after con-siderable probing of his memory by counsel, testified that the election of officerswas held at the same meeting referred to above "sometime after 7 P.M." in Octoberwhile Fischer fixes the time as "around 6 P.M." on September 5.22Fischer testified that he went to see Leahey on October 5 "to ask himpermissionto negotiate a contract 23.with Mr. O'Neill as to our union." [Emphasis sup-plied.]At another point in his testimony, he fixed the date at "back in Septem-ber . . . between the 9th and 19th."It appears that two meetings of the IGU were held, the dates of which Fischerwas unable to definitely fix and that the necessary forms which are required to befiled with the Board by Sections 9(f), (g), and (h) of the Act were notarized byLeahey who brought these compliance papers to the various plants at which the17 The monthly dues of the IGII were 50 cents.IsDoran testified that in the 16 months he worked for Respondent, he never receiveda complaint about the quality of his work until February 1957 (after he had refused tosign an IGII card), when he was accused by Sweeney of having entertained unauthor-ized persons in the guardhouse.Doran denied this occurred.19TRIAL EXAMINEE : Weren't you interested in knowing anything about the union[IGII] ?WITNESS [Summerfield] : As long as they told me it was the union, and the cap-tain handed it to me, and that was a11. If you got to take and hold a job by joining aunion, so you join the union.20 Official notice has been taken of the transcript in Case No. 22-RC-157, formerlyCase No. 2-RC-8588 which is a part of the record in this proceeding.21 Schramma testified as follows :Q.Was Mr. Leahey there at the plant . . . on the day in which you were organ-izing [IGII] ?A. I don't think he was.Q.Will you deny that he was?A. I could.SQ.And this guardroom is inside the gatehouse at the plant, isn't it, on companyproperty?A. It is inside the yard . . . on company property.22 The other officer of IGII was Louis Hughes, secretary-treasurer, who is a brother-In-law of Leahey, Respondent's director of operations.23 See footnote 32, infra. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.185three IGU officers were guards in order for them to sign the forms and for Leaheyto notarize their signatures.Fischer testified at the representation hearing thathe signed these compliance papers at the Federal Pacific Electric Company planton November 21, 1956, but in the unfair labor practice proceeding, he testifieditwas the Garden State Trucking Terminal and fixed the date as "around the 21stof October."With respect to the IGU authorization cards, Fischer first testified they receivedthem from the printers on November 16 or 17, then he changed this to November7 or 8, and that they were distributed about November 11. Fischer also testifiedthat "close to 141 guards" signed these cards but at the representation hearing hetestified it was 130 while Schramma places the number at "over 150."On November 21, 1956, at about 9:30 a.m., Fischer, Schramma, and Hughes metatRespondent's office in New York City with O'Neill and his assistant, Sweeney.At that time the IGU authorization cards were presented and a proposed contractwas submitted for the first time by IGU to Respondent 24 The meeting concludedat approximately 4:30 p.m.They again met on November 23 at which time acollective-bargaining agreement was executed, the expiration date of which wasNovember 22, 1958, with an :automatic renewal provision of 1 year, unless notice tothe contrary is given by either party.The only working conditions heretoforeexisting which were changed as a result of this contract was that provision was madefor four holidays and for vacations.The minimum and maximum wage rate re-mained the same, but the hourly wage rates at some plants were upgraded but notto a level exceeding the maximum which had existed prior to the execution of thecontract 25The contract also contained a union-security provision requiring em-ployees as a condition of employment to become members of IGU within 30 days andto remain members during the term of the agreement. The contract also providedfor union dues checkoff of 50 cents each month from the guard's pay upon hiswritten instruction.At the time this collective-bargaining agreement was executed on November 23,1956, the IGU's officers were not in compliance with the filing requirements of theAct and they did not comply until December 26, 1956.However, the union-securityand checkoff provisions of the contract were not enforced until January 20, 1957,about a month after compliance had been achieved.Sweeney testified that he is in charge of administering the contract on Respond-ent's behalf with respect to any grievances arising under it.From the time of theexecution of the agreement until the date of the hearing in April 1958, a periodof 18 months, Sweeney testified that the IGU officials consulted with him on sixoccasions with respect to ascertaining from company records the dates on whichvarious guards were hired in order to determine how long a vacation they wereentitled to, and on another occasion he consulted with Fischer about transferring aguard to a different shift.Sweeney also testified that no grievances were processeduntil after the election in April 1957, approximately 4 months subsequent to thetime Respondent and IGU executed their collective-bargaining agreement.Leaheywho is in charge of Respondent's personnel problems for New Jersey testified that hehas handled no grievances or had any other dealings with the IGU in the day-to-dayadministration of the collective agreement, other than having new employees signcheckoff authorization cards.Fischer testified that since the agreement's executionhe has consulted with Respondent over a period of 17 months regarding five "pettygrievances" including two or three with respect to vacations.Sweeney also testifiedthat the arbitration provision of the contract has never been resorted to by eitherthe Respondent or the IGU.When Sweeney was asked how an employee's griev-ance would be processed, he answered: ".he could speak to the captain, who inturn would call me.Or, if he wants to make use of the Union, he would call Mr.Fischer; I imagine that would depend on the individual. . . .As a matter of fact,the man is perfectly free to even call the office himself, as they do on a numberof occasions."24However, according to Howe, one of Respondent's guards, Sweeney, told him thatICU's proposed contract was submitted to O'Neill prior to November 19, 1956.=It appears from Sweeney's testimony that in those cases where the guards' hourlyrates at individual plants were increased that this resulted when "a number of theseplants volunteered to pay a higher rate" as "the rate of pay that is paid toguards ispredicated on the rate that the [Respondent] receives from the individual plant." Itappears,therefore,that the individual plant,and not the Respondent, assumed theincreased wage costs attendant upon the upgrading of the guards.SeePaul H.O'NeillInternational Detective Agency, Inc.,1115NLRB 760, and page 728 of the transcript. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDContentionsThe Respondent's position is that the employees did have freedom of choice intheir selection of which union should represent them; that IGU was the result ofthe free agreement of its employees and that it was the spontaneous reaction of agroup of employees without suggestion or help by the Respondent.The GeneralCounsel, on the other hand, contends that the Respondent's influence so pervadedthe establishment of IGU that the employees' choice was unlawfully restrained.Analysis of the TestimonyAgainst this fact pattern, Respondent's contentions in its effort to exonerate itselffrom a finding of unfair labor practices are singularly unimpressive.Certain un-disputed and demonstrable facts in this case, which have been referred to heretofore,and additional indicia detailed below, strengthen and fortify this conclusion.Astudy of the record shows that the Respondent's witnesses frequently contradictedthemselves and one another.Then, too, the testimony of Leahey, Sweeney,Schramma, and Fischer is not only vague, evasive, and inconsistent, but in certainaspects, improbable as well as incredible.26Their contradictory and unconvincingtestimony detailed above and below, creates a suspicion that they were concealingan unlawful motive, which in this case was an attempt to forestall and abort theorganizational activities of the New Jersey Guards Union by lending their efforts toRespondent's establishment of the Independent Guards Union and it is so found.Corroborative of the above conclusions is the following testimony.Boerenson,Respondent's assistant director of operations, but who was captain of the guardsat the Continental Paper Company plant, at the period of time relevant herein,incredibly testified that IGU authorization cards were handed to him and that heplaced them in the desk drawer at the guardhouse.A few days later, when Hughes,secretary-treasurer of IGU, came to the guardhouse, Boerenson testified, he gave thesigned cards to him.Boerenson disclaimed any knowledge as to how and underwhat circumstances the guards under his command (with one exception) came to signthese IGU authorization cards.Captain Boerenson, on cross-examination, alsotestified that although Fischer, Schramma, and Hughes, the officers of IGU came tothe guardhouse on various occasions during IGU's organizational campaign to leaveauthorization cards and to pick them up when they were signed, that he never sawthem speak to any of the guards. It would seem for union organizers not to speakto the employees they were attempting to organize is particularly significant inevaluating the conditions under which the guards joined and the circumstances underwhich IGU was established.Leahey testified at one point in the record that the first time he learned of theNJGU's activity to organize the Respondent's employees was in September or Octo-ber 1956, but at another point in his testimony, he inconsistently testified it wasinNovember 1956.He first stated he learned about it while he was at the Anheuser-Busch plant but later in his testimony he stated that Fischer told him about it at theGarden State Truck Terminal. Leahey also tesified that when Fischer requested anappointment with O'Neill, president of Respondent, to discuss recognition of IGUthat O'Neill told him (Leahey) he would be agreeable to discuss the matter whenFischer signed up a majority of the Respondent's employees.However, when itwas pointed out to Leahey that at the representation hearing O'Neill had testified betold Leahey, "I am not going to bother with any union. I don't care who they are.The vast majority are a bunch of hoodlums, extortionists, and racketeers, and Idon't want to bother with them," Leahey answered: "Why, he could have said that,to be truthful with you. I don't recall too much of what he did say."Fischer and Schramma, president and vice president, respectively, of the IGUcould not agree on how many of Respondent's guards had signed authorization cardsand Fischer was vague and uncertain as to what guards at which plants receivedwage increases and in what amounts. It seems incredible that these importantaspects of the negotiations, some of which were ultimately incorporated into theprovision of the existing collective-bargaining agreement with Respondent wouldnot have been remembered by him.27 Fischer also was evasive in his testimony with26Leahey incredibly testified that even though he was in charge of all Respondent'spersonnel in New Jersey that none of the captains of the guards at the various plantshad ever discussed with him whether any of the guards under their command performedtheir duties properly.27Fischer testified that when the wage rate at the Givaudan plant was changed, subse-quent to the execution of the collective agreement, that the IGU was not consulted. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.187respect to whether Respondent during the period of time he was signing up membersfor IGU had given him a list of the plants for which it furnishes guards and thenames of those guards.Schramma, vice president of IGU, displayed an appalling ignorance of whatoccurred during the period of time that IGU was being established, although hewas alleged to have been one of the dominant personalities in the organization ofthis union.He was unable to recall or was hazy as to when the union was estab-lished, the date he was elected vice president, the circumstances surrounding hiselection, how many members were present and whether Leahey was present whenthe IGU was organized.Nor is it believed that the presence of Sweeney, Respondent's official, at theContinental Paper Company in November 1956, at the same time that Schramma,IGU's vice president was there was a mere temporal coincidence . On the contrary,it is believed that Sweeney was there, as testified to by Howe, for the purpose ofurging employees to join the IGU and that Schramma was merely there to accordan aura of legitimacy to the incident. Schramma's silence during this incident isnot characteristic of a union official's actions during a spirited organizational cam-paign.In fact, it ]ends credence to the conclusion that Schramma was a figureheadand the IGU a device to prevent NJGU from gaining any additional adherents fromamong the ranks of the Respondent's guard employees.Sweeney, sales manager and assistant to O'Neill, was vague in his testimonyregarding what transpired during the contract negotiations with respect to wages.Sweeney also represented the Respondent in administering the grievance provisionsof the contract but when he was asked the names of the employees who had suchgrievances he was unable to recall any specific guards.Nor did he know who werethe IGU members who comprised the Union's grievance committee.He testifiedthat he never met with such a committee although O'Neill, Respondent's president,had delegated this function to him.An important aspect of contract negotiations are the wage provisions, yetSweeney who was one of the two representatives for the Respondent in negotiationsleading up to the ultimate execution of the collective agreement with the IGU wasvague in testifying as to this aspect.He was unable to specify which plants (otherthan Givaudan and Federal Pacific Electric) were given a general upgrading inclassification with its concomitant wage increase for guards.Fischer, president ofIGU and one of its representatives in its negotiations with Respondent, when askedwhich plants (other than Givaudan and Federal Pacific Electric) were given wageincreases,made the general assertion:"There was a few others, too."Discussion and ConclusionsSection 8(a)(2) is designed to prevent interference by employers with organiza-tions of their workers that serve or might serve as collective-bargaining agenciesand it was enacted to assure employees that they would be free to choose any typeof organization they desired without interference from the employer.28The forma-tion and administration of labor organizations are the concern of the employeesand not of the employer.The conduct of an employer which has the effect ofdefeating the freedom of employees to carry out this function constitutes an unfairlabor practice 29The Supreme Court 30 has said:Itwould indeed be a rare case where the finders of fact could probe theprecise factors of motivation which underlay each employee's choice.Nor-mally, the conclusion that their choice was restrained by the employer's inter-ference must of necessity be based on the existence of conditions or circumstanceswhich the employer created or for which he was fairly responsible and as a2S See S. Rept. 573, 74th Cong., 1st sess. pp. 9-11 ; H. Rept. 1147, 74th Cong. 1st sess.,pp. 17-19; S. Rept. 105, 80th Cong., 1st sess., p. 12; 93 Cong. Rec. 6643, 41.69, A-2253,reprinted in Legislative History of the Labor Management Relations Act, 1947 (Govern-ment Printing Office, 1948) at pp. 418, 1539, 1103, 1525; H. Rept. 245, 80th Cong., 1stsess., pp. 28=29, 38, 42 ; S. Rept. 105, 80th Cong., 1st sess., pp. 3, 12-13, 25, 26 ; H. Conf.Rept. 510, 80th Cong., 1st sess., pp. 40-41, 5455, reprinted in Legislative History ofthe Labor Management Relations Act, 1947,supra,at pp. 31.9320, 329, 333, 409, 418-419, 431, 432, 544-545, 558; Report of the Joint Committee on Labor Management Rela-tions, S. Rept. 986, pt. 3, 80th Cong., 2d sess., pp. 67-68, 99-100.29N.L.R.B. v. Pennsylvania Greyhound Lines,303 U.S. 261 ;N.L.R.B. v. Newport NewsShipbuilding & Drydock Co.,308 U.S. 241;Elastic Stop Nut Corporation v. N.L.R.B.,142 F. 2d 371, 380 (C.A. 8).30N.L.R.B. v. Link-Belt Co.,311 U.S. 584, 588. i88DECISIONSOF NATIONALLABOR RELATIONS BOARDvesult of which it may reasonably be inferred that the employees did not haveThat complete and unfettered freedom of choice which the Act contemplates.Appraising the totality of the foregoing circumstances in the case at bar, includingRespondent's solicitation of memberships for IGU and other conduct described inthe preceding paragraphs, it is apparent that their cumulative effect establishes apattern of assistance and support and that Respondent unlawfully participated andassisted in the formation and administration of IGU so "that the employees didnot have that complete and unfettered freedom of choice which the Act contem-plates."The employer must not intrude in matters concerning the self-organizationof his employees and the employees must be free from all restraint and coercion.The Act imposes upon an employer total and complete impartiality and the utmostof honest neutrality, since even slight suggestion as to the employer's choice betweenunions may constitute powerful support, and have telling effect among men whoknow the consequences of incurring the employer's strong displeasure in suchmatters.31Especially is this so where the adherence of the employees is beingsought by a rival labor oragnization.Thus, during a contest between rival unionsthe employer may not accord such treatment to one of the rivals as will give it animproper advantage or disadvantage.A duty is placed upon the employer to main-tain a position of strict neutrality while rival unions seek support of the employees.An employer does not observe such neutrality where, as here, he takes it uponhimself to inaugurate a membership drive among his employees by the union ofhis preference.Therefore, where an unaffiliated union like the IGU has evolvedout of the circumstances apparent in this proceeding, it is reasonable to concludethat the employees not only supposed but knew that the Respondent approved itand their choice for that reason is not as free as Section 8(a) (2) demands.32InN.L.R.B. v. The Summers Fertilizer Company, Inc., et al.,the United StatesCourt of Appeals for the First Circuit stated: 33It cannot be denied that employees have a right to choose either an inde-pendent unaffiliated union composed solely of fellow employees or a unionaffiliatedwith a national or international organization, but where such choice'occurs after the initiation of organizational drives by other unions and afterthe demand for recognition by one of these unions, any form of benefit con-itributed by the employer to a particular union must be closely examined. SeeN.L.R.B. v. Brown Paper M. Co., 108 F. 2d 867 (C.A. 5), cert. denied 310U.S. 651.The test to be applied is whether such benefit is allowable coopera-tion with the freely chosen representative of the employees or is it in fact aninducement to these employees to choose an organization, which without thissupport, would very likely not have been so chosen.The evidence in this case shows that the proposal and impetus for the formationof IGU was conceived, instigated, encouraged, and directly participated in by theRespondent and that it provided various forms of direct support to that organization,including identification of itself with IGU in order to induce its employees to joinIGU and to discourage them from affiliating with NJGU. In some instances thisdiscouragement was evidenced by Respondent's disparate treatment of the com-peting unions and those employees who did not accord warm support to the unionfavored by it. It would appear also that the incorporation of the union-securityand checkoff provisions, at a timewhen Respondent knew NJGU was organizingits employees,were intended to implement this overall scheme of combating NJGUby rendering contractual assistance to an organization which its employees had notfreely chosen 34The making of a contract under such circumstances with the"International Association of Machinists, Tool and The Makers Lodge No.35(SerrickCorp.) v. N.L.R.B.,311 U.S. 72, 78 ;N.L.R.B. v. Faultless Caster Corp.,1.35F. 2d 559,at 561 (C.A. 7).32 SeeMajestic Metal Specialties, Inc,92 NLRB 1854, 1856, where the organization wasstarted by employees, but only after it"obtained permission"from management andthe Board found domination. (Emphasis supplied.]33 251 F. 2d 514.34 Dolores,Inc.,98 NLRB 550, 551 ;John B. Shriver Company,103 NLRB 23, 38.Cf.Sunbeam Corporation,99 NLRB '546, 550 ; andThe Whelan Company,120 NLRB814,where the Board held that an employer faced with conflicting claims of two ormore rival unions which give rise to a real question concerning representation may notrecognizeone of these unions until its right to be recognized has been finally determinedunder the special procedures provided in the Act.The Board also pointed out the un-reliability of membership cards as evidence of majority representationduring an organ-izationalcampaignbetween rivalunions. PAULM. O'NEILLINT'L DETECTIVE AGENCY, INC.189competing IGU when itknewthat IGU did not represent anuncoerced majoritywas "the most potent kind of support imaginable."As a matter of fact, IGU'sfailure to call a formal meeting to discuss the provisions of the contract, eitherbefore or after its execution, or even to consult with the membership, shows thatthis union-security dues checkoff contract was entered into without the express orimplied consent or approval of the employees.35Hence, the majority of the em-ployees were effectively foreclosed from selecting their bargaining representativeor making known their wishes as to the terms or conditions of employment whichICU's officials were authorized to seek on their behalf. Such a result is inconsistentwith the Act's basic policy of affording employees the fullest freedom in the exerciseof their right to bargain through representatives of their own choosing.Neverthe-less, the Respondent accorded IGU representative status and dealt with it as therepresentative of its employees.Moreover, the trier of these facts is persuadedthat this collective agreement was not the result of honest and determined bargainingby both sides.Then too, the precipitate manner in which the Respondent recognized IGU inorder to head off further organizational efforts by NJGU is an indicium of assistance.When it is considered that the IGU officers presented the signed authorization cardson November 21 and that negotiations were thereupon immediately commencedby the Respondent which culminated in the execution of a contract at the next meet-ing of the parties on November 23, as contrasted with Respondent's refusal to evenanswer NJGU's letter of November 26, requesting recognition, it is concluded thatthe Respondent did act precipitately in not only recognizing IGU but almost imme-diately thereafter executing a contract with it 36When this precipitate action iscontrasted with NJGU obtaining only 64 signed authorization cards between Juneand November 27, 1956, as compared with IGU obtaining between 130 and 150signatures within a few weeks, the conclusion is inescapable that such extraordinarysuccess would not have been possible without the aid and assistance of Respondent.Furthermore, this premature recognition of IGU's representative status placed it ina position of prestige and power which facilitated its recruitment of members fromamong Respondent's employees.To paraphrase what was said inN.L.R.B. v.FaultlessCaster Corporation,37it isclear that viewing the events as a whole, the entire course of conduct of Respondent'sofficials and guard captains, including the officers of the IGU, the rapidity withwhich one event followed another, and the manner in which they were timed withreference to each other, there emerges a planned and calculated design to interferewith the statutory rights of its employees and the organizational efforts of theNJGU. For all the reasons hereinabove indicated, it is found that Respondent byfailing to adhere to the neutrality imposed upon it violated Section 8(a)(1) andcontributed unlawful assistance to IGU in violation of 8(a)(2) of the Act.38The question of whether the Act has been violated, however, requires not onlyan appraisal of the particular conduct which has been described above, but also adetermination of whether the Respondent is liable for the statements and conductof its guard captains because the Respondent contends that it is not responsible fortheir conduct.In determining this, it must be ascertained whether the captains ofthe guards are supervisors within the meaning of Section 2(11) of the Act.39Acorporate employer acts through agents among whom are his supervisors for whoseconduct he is responsible on the basis of common-law rules of agency. In ascer-taining who are agents of the employer, Section 2(13) of the Act provides:In determining whether any person is acting as an "agent" of another personso as to make such person responsible for his acts, the question of whether thespecific acts were actually authorized or subsequently ratified shall not becontrolling.11Mohawk Business Machines Corporation,116 NLRB 248.89 SeeHannaford Bros.Co., 119 NLRB 1100, footnote 6.871.35 F. 2d 559, 561.IsN.L.R.B. v. National Container Corp.,211 F. 2d 525 (C.A. 2), enforcing 103 NLRB1544.39 Section 2 (11) of the Act reads as follows :The term "supervisor" means any individual having authority, in the interest of theemployer, to hire, :transfer, suspend, lay off, recall, promote, discharge, assign, reward—or discipline other employees, or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if in connection with the foregoingthe exercise of such authority is not of a merely routine or clerical nature, burrequires the use of independent judgment. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony reveals thatthe duties and responsibilitiesof the guardcaptainsconsisted of instructing new guards in their duties; submitting periodic writtenreports to Respondent's officials;acting as liasonbetween theplantofficials andRespondent;maintainingtime records of guards under their command;assigningovertime work to the guards; supervising safety and fire prevention measures;checking on appearance and sobriety of guards;40ascertainingwhether they areperforming their duties satisfactorily; disciplining guards for infractions of theirduties; recommending the hiring and discharge of guards;grantingleaves of absenceand scheduling shifts and weekly work schedules of the guards. In the event of anemergency the guards at the various plants are instructed to contact their respectivecaptains.In addition, the captains wear distinctive uniforms, different than thoseworn by the guards under them; they receive a higher wage rate than the rank-and-fife guards and they do not walk a tour of duty in making the rounds of the particularplant or premises.Equally significant is the fact that there is comparatively littlesupervision of guard captains by Respondent's officials because there are availableonly a few of Respondent's officials to superintend the considerable area in whichare located the 33 plants serviced by Respondent in New Jersey.,One of the leading cases on this subject of an employers' responsibility isInterna-tional Association of Machinists, etc. v. N.L.R.B.,41where the Supreme Court ruledthat the employer could be held responsible for the behavior of his agents eventhough the illegal acts performedin assistinga union were not expressly authorizedby him.The Court noted that these acts might not be attributed to the employerif therespondeat superiordoctrine was strictly applied but the employer was heldliable because it was theintentof Congress in enacting the statute to permit organi-zational activities to function without any "taint" of employer influence.Itwasalso held that inasmuch as the workers had just cause to believe that the superiorswere acting on behalf of management, these workers could not exercise freedom ofchoice in areas of protected union activity.Respondent seeks to avoid responsibility for the conduct of its captains of theguard by asserting that these individuals had no authority to bind the Company.Argumentativelyassumingthat they had no express authority, employers are re-sponsible, nevertheless, for the conduct of personnel where the respondent employerknew of the unlawful conduct but failed to disavow or disassociate itself therefrom,or where the attitude or acts of the employer appeared to endorse such conduct orwhere the employees' duties, responsibilities, and relationship to management aresuch that employees may reasonably assume their conduct and statements originatefrom and express the view of management. In this proceeding, the record clearlydemonstrates that Respondent's guard captains exercised considerable authority oversubordinate guards, exercised independent judgment in responsibly directing theseguards, "and were in a strategic position to translate policies and desires of man-agement" to them.Moreover, the Trial Examiner is convinced that the guards hadjust cause to believe that the captains were acting and speaking for and on behalfof Respondent, and that Respondent clothed them with general authority not onlyto impede the progress of NJGU's campaign among Respondent's guards but alsoto supplement Respondent's policy of assisting IGU in its organizational efforts.42The captains of the guard, therefore, are found to be supervisors within themeaningof Section 2 (11) of the Act so as to make Respondent liable for their statementsand conduct.43The General Counsel contends that the authorization cards which made up thepurported majority held by IGU and which were obtained through Respondent'scoercive recruitment efforts made illegal Respondent's granting exclusive recognitionto IGU and executing a contract which contained a union-security provision.Undersuch circumstances, argues the General Counsel, when Respondent granted exclusiverecognition to the IGU and then required its employees as a condition of their em-ployment to join and pay dues to IGU, an organization which they were coerced intojoining, such conduct violated not only Section 8(a)(1) and (2) but also Section8(a)(3).Moreover, claims the General Counsel, when the Respondent implementsits policyof assistanceto IGU by awarding a union-security agreement, despite thefact that IGU was not in compliance with the filing requirements of Section 9(f),4O The captain is authorized to send a guard home when the circumstances warrantsuch action.41 311 U.S. 72, 79, 80.42H. J. HeinzCompany v.N.L.R.B.,311 U.S.514, 520;Colonial Fashions,Incorpo-rated,110 NLRB 1197; Section 2(13) of the Act,supra.43 SeeThe Midvale Corporation,114 NLRB 372, 375 ;Harrison Sheet SteelCo., 94NLRB 81, 82, PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.191(g), and(h) of the Act, and therefore, "not entitledto any unionsecurityeven if itwere the properly designated representative," such action constitutes a violation ofSection 8(a)(1), (2), and (3) of the Act.The Respondent, in answer to this contention of the General Counsel, states thatthe collective-bargaining agreement entered into between it and IGUcontains aseparability clause which effectively deferred the application of the union-securityclause until compliance, and, furthermore, the union-security provisions were notenforced until January 20, 1957, almost a month after IGU came into complianceon December 31, 1956.The proviso to Section 8(a)(3) of the Act 44 dealing with the conditions underwhich a union-security clause is lawful provides in relevant part as follows:.Provided, that nothing in this Act.shall preclude an employer frommaking an agreement with a labor organization(not established, maintained, orassisted by any action defined in Section8(a)of this Act as an unfair laborpractice)to require as a condition of employment membership therein .(i) if such labor organization is the representative of the employees . ..andhas at the time the agreement was made or within the preceding twelve monthsreceived from the Board a notice of compliance with Section 9(f), (g), (h). .. .[Emphasis supplied.]Assuming,arguendo,that 1GU was legally in compliance with Section 9(f), (g),and (h) at all times pertinent herein, nevertheless, the representative status of IGUis a prerequisite to the valid execution of a union-security provision. IGU, however,as a result of Respondent's unfair labor practices, became the beneficiary of illegalassistance and could not, therefore, become "the representative of the employees"because itdid not represent an uncoerced majority of the employees at the time itexecuted the union-seczrity agreement.The proviso to Section 8(a)(3) expresslyprovides that an employer cannot make a union-security agreement if the labor or-ganization is "established, maintained or assisted by any action defined in Section8(a) of this Act as an unfair labor practice." Since IGU was illegally assisted, Re-spondent's union-security clause did not meet this statutory requirement and wastherefore invalid.By executing and maintaining this union-security agreement, im-plemented by the provision for checkoff of dues, the Respondent violated Section8(a)(3) by unlawfully requiring its employees to join IGU as the price of employ-ment and thereby to support an organization not of their own choosing.45Therefore,the union-security agreement does not conform to the limitations of the proviso toSection 8(a)(3), namely, that the agreement must have been made with a properlyqualified union which becameby lawful meansthe representative of anuncoercedmajorityof the employees.Because of the unfair labor practices committed byRespondent, IGU qualifies in none of these respects because it attained representativestatus by unlawful means and lacked the support of an uncoerced majority therebyviolating Section 8(a)(3) of the Act.46Moreover, the Respondent's contention that there was no violation of Section8(a)(3) because the union-security provisions were notenforceduntil after com-pliance with Section 9(f), (g), and (h) lacks merit for the following reason.Theexecutionof an illegal union-security clause falls within the prohibition of Section8(a)(3) because "the mere existence of such an agreement without more tendsto encourage membership in a labor organization.The individual employee isforced to risk discharge if he defies the contract by refusing to become a memberof the union." 47A final defense by the Respondent, which goes to the entire complaint, contends44As amended by Public Law 189, 82d Cong., 1st sess. (1951).41N.L.R.B. v. Knickerbocker Plastic Co., Inc.,218 F. 2d 917, 923-9124 (C.A. 9) :Dixie Bedding Manufacturing Company,121NLRB 139;John B, Sehriver Company,103 NLRB 23 at pp. 38-39. Cf.Eastern Massachusetts Street Railway Company,110NLRB 1963 at p. 1967, andMax Factor and Company;118 NLRB 808, 812.46N.L.R.B. v. Gottfried Baking Co., Inc., et at.,210 F. 2d 772 (C.A.2) ; AtlanticFreight Lines, Incorporated,117 NLRB 464, 470-471. "An employer cannot by dealingwith a union, constitute it the lawful representative of employees who have not chosenit to represent them"(Dickey v. N.L.R.B.,217 F. 2d 652, 655 (C.A. 6) ).47Red Star Express Lines V. N.L.R.B.,196 F. 2d at 81. Accord :N.L.R.B. v. GottfriedBaking Co., Inc., et at.,210 F. 2d 779-780;N.L.R.B. v. Associated Machines Inc.,239 F.2d 858 (C.A. 6). Cf.N.L.R.B. v. B. F. Shuck Construction Co., Inc., et at.,243 F. 2d 519,521 (C.A. 9) ;N.L.R.B. v. Gaynor News Company, Inc.,197 F. 2d 719, 723-724 (C.A.2), affd. 347 U.S. 17. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat under theAiello Dairy Farmsdoctrine 48 NJGU waived its right to file unfairlabor practice charges when it elected to proceed with the election because it knewat that time of the Respondent's alleged interference and support of IGU.Underthe holding in theAiellocase the Board held that where a union believes that theemployer has refused to bargain it may either elect to file unfair labor practicecharges or petition the Board for an election. If it requests and participates in anelection, however, it may not subsequently initiate a refusal-to-bargain proceeding,since a refusal to bargain and election proceedings are mutually inconsistent forthe following reason.For the Board to proceed upon a representation petitionrequires the Board to find that a question of representation exists, to be resolvedby an election.On the other hand, a charge of unlawful refusal to bargain underSection 8(a)(5) of the Act must allege in effect that there is no question of repre-sentation and that the union involved is in fact the exclusive representative, withwhom the employer is legally required to bargain.The basis of the two proceedingsare thus mutually inconsistent.Respondent, therefore, misconceives the applica-bility of theAiellodoctrine as it has reference only to a refusal-to-bargain proceed-ing, and not to the situation posed by the facts in the instant proceeding.It is found, therefore, on the basis of all the facts in the record, that the Respond-ent Paul M. O'Neill International Detective Agency, Inc., committed unfair laborpractices in violation of Section 8(a)(2) and (3) of the Act, thereby interferingwith, restraining, and coercing the employees in the exercise of rights guaranteedby the Act in violation of Section 8(a) (1).THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it shall be recommended that it and its successors cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent unlawfully recognized and rendered supportto the Independent Guards Union and unlawfully entered into a collective-bargain-ing contract containing union-security provisions, it shall be recommended that theRespondent withdraw and withhold all recognition from said IGU as the collective-bargaining representative of its employees, unless and until it shall have demonstratedits exclusive representative status pursuant to an election conducted by the Board.Having also found that the collective agreement dated November 23, 1956, grantingrecognition to the IGU was, in the total facts of this case, not only a further formof unlawful assistance, but also a violation of the proviso to Section 8 (a) (3) of theAct, it shall also be recommended that the Respondent cease giving effect to thatcontract, or to any extension, renewal, modification, or supplement thereof, or to anysuperseding contract.Since it has been found that Respondent coerced its employees to become andremain members of IGU, it is also recommended that the Respondent reimburse itsemployees for any IGU dues deducted from their wages pursuant to checkoff au-thorizations and paid to, or being retained for the IGU, by paying to each of them asum of money equal to the total of such dues deducted from said employees wages.48Having found that ICU's artificial creation was a means to combat NJGU aswell as to frustrate self-organization and defeat genuine collective bargaining by itsemployees, the Trial Examiner is convinced that the Respondent-created IGUcannot emancipate itself from habitual subservience to its creator without being com-pletely disestablished so as to insure that employees would have the complete anduntrammelled freedom of choice guaranteed by the last paragraph of Section 1 ofthe Act 50 and by Section 7.51The Board, with judicial approval, has required sinceits earliest days the permanent withdrawal of recognition from, and complete dis-establishment of, any labor organization so "corrupted" by employerdomination,48 110 NLRB 1365.49Hibbard Dowel Co.,113 NLRB 28, 30.60 That section declares it to be the policy of the United States to protect "the exerciseby workers of full freedom . . . designation of representatives of their own choosing,"which, In turn, reaffirms the rights guaranteed in Section 7. SeeTexas & New OrleansRailroad Company v. Railway Clerks,281 U.S. 548, 569, '570.5'Which reaffirms the right of employees "to bargain collectively throughrepresenta-tives of their own choosing." Section 9(a) further provides that "Representatives desig-nated or selected for the purpose of collective bargaining bythe majorityof the employeesin 'a unit appropriate for such purposes, shall be the exclusive representative of all theemployees in such unit for the purposes of collective bargaining. . . . 11 [Emphasis sup-,plied.] 'SeeN.L.R.B. v. A. J. Tower Company,329 U.S. 324, 331. PAUL M. O'NEILL INT'L DETECTIVE AGENCY, INC.193support, and interference as to be inherently incapable of ever affording employees"an agency for collective bargaining." 52The Board, with the approval of the Su-preme Court, has stated that where the employer's interference has been so extensiveas to constitutedomination,disestablishment of the assisted union is the properremedy where, it is satisfied that the employer's unlawful assistance cannot otherwisebe dissipated.63Where, as here, however, the weight of the Respondent's economic power over itsemployees has been thrown behind IGU so as to have dominated its formation andcoerced its majority acceptance,Respondent merely being ordered to cease assistingand interfering with its employees organizational rights and to withdraw recognitionfrom IGU unless and until it has demonstrated its representative status, and a declara-tion of future neutrality, though of aid, will not necessarily suffice to wholly dissipatethe unwholesome affect of its violations of the Act 54 because the employees maywell hesitate to reject in any future election a union which the Respondent has soforcibly created and ardently favored in the past.55The General Counsel, however, did not allege in his complaint that Respondent"dominated" 56 the Independent Guards Union 57 so that such failure to so plead62N.L.R.B. v. Pennsylvania Greyhound Lines, Inc.,303 U.S. 261, 268, 271.'Bowman Transportation, Inc.,120 NLRB 1147:...the purpose of a remedial order in Section 8(a)(2) assistance cases is to assurethe taint of employer assistance has been removed before an employer can again dealexclusively with the assisted union.61 SeeN.L.R.R. v. Stow ManufacturingCo., 217 F. 2d 900, 904 (C.A. 2).55 ". . . leaders in a company union are necessarily company representatives, accus-tomed to submission to the company, and 'men accustomed to such submission to thecompany seldom regain independence overnight.' "Majestic Metal Specialties,92 NLRB1854 at page 1859.','InBen Corson ManufacturingCo., 112 NLRB 323 at pages 344-345, the indicia fordetermining whether an employer's unlawful assistance amounts to domination is statedas follows :.The basic criterion for [domination] would seem to be whether despite theillegal assistance thus given, the organization is shown to have an independentorigin, life, and functioning of its own, apart from any advantage it may have derivedfrom the assistance wrongfully given it.sssesBy negative implication, it would seem that where the proposal for the formationof the organization comes not from the employees but the employer, and furtherwhere the impetus for the formation likewise comes from the employer, and whenin addition, the organization has no discernible resources except the one which theemployer has illegally given it, the picture is one of domination rather than mereillegal assistance.InCop pus Engineering Corporation,115 NLRB 1387, the following indicia are set outat page 1393, in determining whether a labor organization is employer dominated ratherthan merely assisted :...[whether] the employer's having proposed its formation ; having recognized itwithout requiring proof of majority status while requiring such proof from an out-side union ; the employer being in a position to control the organization through itspower to unseat the representatives or committee members ; that the employees ini-tiallynever had a free choice in choosing this form of representation ; that theemployees had no way of choosing whether to continue to be represented by thistype of organization ; the absence of any provision for membership of the employeesin the organization ; the absence of a written constitution, bylaws, dues, or otherform of self-financing; and that the organization does not have and never attemptedto negotiate a written contract with the employer.Where a number of the foregoingfactors are present in a case, the Board has found the organization to be employerdominated. [Citing cases.]Other factors are membership being confined to employees of Respondent(Rehrig-PacificCompany,99 NLRB 163, 165) and management representatives taking part in the internalaffairs of the organization or attempting to influence its policies(Coast AluminumCompany,120 NLRB 1326). SeeAdhesive Products Corporation,117 NLRB 265, 267.57 The General Counsel also stated during the hearing that "there is no claim ofdomination."52 5 5 43-6 0-vol. 1.24-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDmakes it difficult, if not impossible, to rectify the situation which calls for redress orto effectuate the congressional mandate in Section 10(c) of the Act which requiresthat the remedy should expunge the effects of these illegal activities and return theparties to the status quo ante the unfair labor practices.Hence, an effective remedycan neither be fashioned to meet the situation which calls for redress nor a deter-minative order issued which will effectuate the policies of the Act or eradicate anddissipate the resultant effects of the particular conduct revealed by this record.58CONCLUSIONS OF LAW1.The business operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and (7) ofthe Act.2.New Jersey Guards Union and Independent Guards Union are labor organiza-tions within the meaning of Section 2(5) of the Act.593.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engag-.ing in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By forming, assisting, and interfering with the administration of the Inde-pendent Guards Union, and by recognizing and entering into a contract which pro-vides for a union-security clause and a dues-checkoff provision and by accordingcontinuing effect to its contract with said IGU, Respondent has engaged in and isengaged in unfair labor practices within the meaning of Section 8(a)(1), (2), and(3) of the Act.[Recommendations omitted from publication.]5s SeeEichleag Corporationv.N.L.R.B.,206 F. 2d 799, 804-806 (C.A. 3).55N.L.R.13. v. Standard Coil Products Co., Inc.,224 F. 2d 465, 467-469 (C.A. 1), cert.denied 3'50 U.S. 902.The Westchester Corporation1andInternational Union of Oper-atingEngineers,Local99-99A-99C,AFL-CIO,Petitioner.Case No. 5-RC-2737. July 20, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert W. Knadler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer moved to dismiss the petition upon the groundthat it is not subject to the Board's jurisdiction, because it is not en-gaged in trade, traffic, or commerce.The Employer is a nonprofitmembership cooperative corporation organized under the laws ofDelaware. It is engaged in the District of Columbia in furnishingmaintenance and other general services to its apartment owner-members at cost.21 The name of the Employer appears as corrected at the hearing.2The Employer and the Westchester Management Corporation have entered into acontract under which the latter, for a fee, has agreed to act as the Employer's agent in124 NLRB No. 21.